                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

WAHEED NELSON,

      Plaintiff,

v.                                                     Case No: 8:19-cv-449-CEH-JSS

BOB GUALTIERI, FLORIDA
DEPARTMENT OF CORRECTIONS,
CORIZON LLC, WITCHNER
BELIZAIRE and MAXIM
HEALTHCARE SERVICES INC.,

      Defendants.
___________________________________/


                                      ORDER

      This matter comes before the Court on the Plaintiff’s Motion to Strike

Affirmative Defenses or Deem Them Waived for Pending Summary Judgment

Motion (Doc. 262). In the motion, Plaintiff requests the Court deem waived Defendant

Sheriff Gualtieri’s (“Gualtieri”) affirmative defenses when considering Gualtieri’s

motion for summary judgment. In support, Plaintiff argues because Gualtieri had not

raised statute of limitations in his motion to dismiss and had not filed an Answer and

Affirmative defenses prior to filing his summary judgment motion that the defenses

should be deemed waived. Defendant Gualtieri filed a response in opposition arguing,

among other things, that he did not waive the right to assert affirmative defenses. Doc.

264. The Court, having considered the motion and being fully advised in the premises,
will deny as moot Plaintiff’s Motion to Strike Affirmative Defenses or Deem Them

Waived for Pending Summary Judgment Motion.

                                       DISCUSSION

      Plaintiff, Waheed Nelson, (“Plaintiff”) filed this action in state court in August

2017 against numerous Defendants, including Gualtieri, alleging negligence and

constitutional violations arising out of the medical care, or lack thereof, while an

inmate at the Pinellas County Jail. The action was removed to this court in February

2019. Doc. 1. On April 7, 2020, Plaintiff filed a Fourth Amended Complaint. Doc.

105. Gualtieri moved to dismiss. Doc. 114. While Gualtieri’s motion to dismiss was

pending and before filing an Answer and Affirmative Defenses to Plaintiff’s complaint,

Gualtieri moved for summary judgment on November 6, 2020, in which he raised,

among other arguments, that Plaintiff’s medical malpractice claims are barred by the

statute of limitations. Doc. 210.

      On November 23, 2020, the Court denied Gualtieri’s Motion to Dismiss and

ordered him to answer Plaintiff’s Fourth Amended Complaint, which Gualtieri did on

December 7, 2020. Docs. 237, 246. On January 12, 2021, Plaintiff filed the instant

motion requesting the Court disregard any affirmative defense argument, including the

statute of limitations defense, advanced by Gualtieri in his summary judgment motion

(Doc. 210) because Gualtieri had not answered the operative complaint or pleaded any

affirmative defenses prior to moving for summary judgment. Doc. 262. In response,

Gualtieri argues that he was not obligated to file his Answer and Affirmative Defenses



                                           2
while his motion to dismiss was pending, and therefore, he did not waive his

entitlement to assert affirmative defenses.

       The Court agrees with Gualtieri that he did not waive his right to raise

affirmative defenses. Once a “motion to dismiss for failure to state a claim is made,

there is no reason to file any other pleadings until the motion is acted upon. If the

motion is granted, no further pleadings will be necessary. If the motion is denied, time

is allotted in which to file an answer.” Lawhorn v. Atl. Ref. Co., 299 F.2d 353, 357 (5th

Cir. 1962).1 Gualtieri timely filed his Answer and Defenses (Doc. 246) in which he

raised the statute of limitations defense, among others. The Court will not strike

Gualtieri’s affirmative defenses nor deem them waived on the instant motion.

Moreover, Plaintiff’s argument that the defenses should not be considered for purposes

of Gualtieri’s motion for summary judgment is moot because the Court subsequently

denied without prejudice Gualtieri’s motion for summary judgment for other reasons.

Doc. 270.

       Accordingly, it is hereby

       ORDERED:

       1.     Plaintiff’s Motion to Strike Affirmative Defenses or Deem Them Waived

for Pending Summary Judgment Motion (Doc. 262) is DENIED as moot.




1
 The Eleventh Circuit, in an en banc decision, Bonner v. City of Prichard, 661 F.2d 1206, 1209
(11th Cir. 1981), adopted as precedent decisions of the former Fifth Circuit rendered prior to
October 1, 1981.
                                              3
      DONE AND ORDERED in Tampa, Florida on May 31, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                        4
